Citation Nr: 0025626	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had honorable military service from June 1948 to 
May 1949 and from May 1950 to May 1953.  He also had a period 
of other than honorable service from January 1954 to May 
1958. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Appellant 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated November 1997, which denied entitlement to special 
monthly pension benefits because of the need for regular aid 
and attendance.


FINDING OF FACT

The evidence of record does not establish a factual need for 
aid and attendance, nor does the evidence show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or that 
he is a patient in a nursing home because of mental or 
physical incapacity.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits because of the need for regular aid and attendance 
are not met.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board finds that the duty 
to assist the appellant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The Board notes that the appellant has previously established 
special monthly pension benefits by reason of being 
housebound, thus the issue is whether he is entitled to 
special monthly pension benefits because of the need for 
regular aid and attendance.

The appellant contends that the RO committed error in denying 
entitlement to special monthly pension benefits because of 
the need for regular aid and attendance.  He argues, in 
essence, that because of his multiple disabilities, he is in 
need of such aid and attendance to ambulate.

In determining whether special pension is payable by reason 
of need for aid and attendance, the need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  In determining whether such need exists, the 
appellant will be considered in need of regular aid and 
attendance if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or  (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351 (1998).

The regulations set forth at 38 C.F.R. § 3.352(a) state that 
the following basic criteria will be accorded consideration 
in determining the need for regular aid and attendance:  (1) 
the inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, or belts, 
lacing at the back); (3) the inability of the claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; (4) the inability to 
attend to the wants of nature; or (5) incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis for 
the determination, where bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the appellant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(1998).

The medical evidence consists of the appellant's recent VA 
Aid and Attendance rating examination, dated October 1998.  
The examiner noted that he had previously examined the 
veteran at VA Aid and Attendance rating examinations in 1989 
and 1990, and that "his situation has not changed".  The 
veteran was noted to still require a wheelchair in getting 
out of the house, and that he staggered around his house and 
"does fall some."  The veteran reported holding onto a 
railing when going upstairs, and that he fell more when going 
upstairs.  He also reported getting around the house by 
holding on to the furniture.  The examiner reported that he 
stayed away from using a walker, but that he could do fairly 
well at home.  The examiner also stated that he was quite 
unsteady, very weak in his legs, and that he regularly came 
into the clinic.  The examiner also noted that the veteran 
had chronic back pain with failed back syndrome after three 
surgeries.  The veteran reportedly took medication for lumbar 
spine pain.  The examiner also noted that the veteran had 
recently complained of headaches and cervical spine pain.  

The results of the physical examination showed that the 
veteran could stand, but that he was very unstable on his 
feet, with hyperextension at the knees, without reflexes.  
The examiner also stated that "I don't see any significant 
tremor, ... merely the shakiness that you get with weakness."  
The impression was failed back syndrome secondary to old 
degenerative disease and postop laminectomies x 3, now with 
some degenerative disease in the cervical spine.  The 
examiner also commented that "this man has chronic back pain 
and failed back syndrome, is extremely weak with any 
ambulation, and still should be considered housebound.  
However, he can handle his medicines, and apparently does 
fairly well at home.  [He] needs attendance whenever he 
leaves home, and must be in a wheelchair when he gets away 
from home."   

The medical evidence does not show that the appellant is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees of less, or that he is a 
patient in a nursing home because of mental or physical 
incapacity.  Specifically, the medical evidence shows that 
"he can handle his medicines, and apparently does fairly 
well at home." Thus, he does not qualify for aid and 
attendance under the first two provisions enumerated in 
38 C.F.R. § 3.351.

Moreover, he also does not qualify under the "factual need" 
criteria set forth in section § 3.352(a).  Specifically the 
evidence does not show  (1) that he is unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; (2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances;  
(3) that he is unable to feed himself;  (4) that he is unable 
to attend to the wants of nature; or (5) that he exhibits a 
physical or mental incapacity, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

Although the evidence shows that the veteran still should be 
considered housebound, and that he needs a wheelchair when he 
gets away from home, it also shows that the veteran ambulates 
in his home by holding on to furniture and railings, and that 
he does not use a walker.  There is no evidence that he is 
unable to dress himself, feed himself, or that he exhibits a 
physical or mental incapacity, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  In 
fact, we must again point out that the examiner indicated 
that the veteran "can handle his medicines, and apparently 
does fairly well at home."  

Thus, the particular functions that the appellant is able to 
perform show, when considered in conjunction with his 
condition as a whole, that although he may be housebound, 
that he does not have such need of regular aid and attendance 
as to warrant additional special monthly pension benefits 
because of the need for regular aid and attendance under the 
regulations set forth in 38 C.F.R. §§ 3.351 or 3.352.  
Therefore, his claim must be denied.  



ORDER

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

